Citation Nr: 0626759	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to February 1972.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal of a July 2002 RO rating decision that, 
inter alia, denied the veteran's claim for a rating in excess 
of 40 percent for degenerative disc disease of the lumbar 
spine.  The veteran filed a notice of disagreement (NOD) in 
April 2003, and the RO issued a statement of the case (SOC) 
in September 2003.  The veteran filed a substantive appeal 
(via VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2003.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board points out that in 
the representative's March 2005 statement, he appears to 
raise the issue of entitlement to a TDIU on behalf of the 
veteran.  In addition, in an April 2005 statement, the 
veteran appears to raise the issue of entitlement to service 
connection for residuals of a head injury.  As the RO has not 
yet adjudicated these matters, they are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action. 


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005)), the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.

Initially, the Board noted that, historically, the veteran's 
low back disability was rated under the criteria for 
evaluating lumbosacral strain (38 C.F.R. § 4.71a, Diagnostic 
Code 5295).  However, in a November 1999 rating action, the 
RO recharacterized the veteran's service-connected disability 
as DDD of the lumbar spine, and assigned a 40 percent  
rating, effective July 9, 1999.  The 40 percent rating was 
assigned under Diagnostic Code 5293, for evaluating 
intervertebral disc syndrome (IVDS).   
During the course of this appeal, there have been several 
changes to VA's rating schedule that affect the manner in 
which IVDS is rated.  Where there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new diagnostic codes, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).


The Board notes that, in September 2003, the RO  considered 
and notified the veteran of  regulatory changes for 
evaluating IVDS, effective September 23, 2002.  Pursuant to 
that revision, IVDS is rated on the  basis of incapacitating 
episodes,  or, alternatively, by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with all evaluations for 
all other disabilities, if it results in a higher evaluation.  
See 67 Fed. Reg. 54345-54349  (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  However, 
the RO has not addressed the additional changes to the 
diagnostic criteria for evaluating disabilities of the spine, 
effective  September 26, 2003.  See 68 Fed. Reg. 51,454-458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  Under the most recently revised rating 
criteria, IVDS continues to be rated on the basis of 
incapacitating episodes, or the General Rating Formula for 
Diseases and Injuries of the Spine (to include the method of 
separately rating orthopedic and neurological manifestations 
of IVDS, noted above), whichever results in the higher rating 
when all disabilities are combined under section 4.25 of the 
rating schedule.  The Board notes that, under the General 
Rating Formula, a single rating of more than 40 percent 
requires evidence of unfavorable ankylosis of the entire 
spine or the entire thoracolumbar spine.  so



As adjudication of the claim must involve consideration of 
both the former and revised applicable criteria, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00 and 07-03), the Board finds 
that medical findings responsive to the revised criteria are 
needed to properly adjudicate the claim on appeal.

Accordingly, the RO should arrange for the veteran to undergo 
neurological and orthopedic examinations, by physicians, at 
an appropriate VA medical facility. The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2005). Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id. If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and  
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further  
examination, the RO should obtain and associate with the  
claims file all outstanding VA records.  The record reflects 
that the veteran has indicated that he had an MRI at the VA 
Medical Center (VAMC) in Salem, Virginia, in March 2005; 
however, the claims  file only includes outpatient treatment 
records from the Salem VAMC dated from October 2001 to March 
2003.  The Board emphasizes that records generated by VA 
facilities that may have an impact on  the adjudication of a 
claim are considered constructively in  the possession of VA 
adjudicators during the consideration of  a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the  RO should obtain and 
associate with the claims file all  outstanding records from 
the VA facility referenced above, following the procedures 
set forth in 38 C.F.R. § 3.159(c)  (2005), as regards 
obtaining records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
for an increased rating of the disability on appeal. The  
RO's notice letter to the veteran should explain that he has  
a full one-year period for response.  See 38 U.S.C.A §  
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify  
that VA may make a decision on a claim before the expiration  
of the one-year notice period).  The RO's letter should also  
invite the veteran to submit all evidence in his possession,  
and ensure that its notice to the appellant meets the  
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as  
appropriate. 

After providing the appropriate notice, the RO should attempt  
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in  
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA However, identification of specific 
actions requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and  
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim must include consideration of all 
pertinent evidence and legal authority (to include all former 
and revised applicable criteria for evaluating the veteran's 
low back disability).

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should obtain from the  Salem 
VAMC a March 2005 MRI report, as well as 
all other outstanding pertinent records 
of evaluation and/or treatment of the low 
back, from March 2003 to the present.  
The RO must follow the procedures set  
forth in 38 C.F.R. § 3.159(c) as regards  
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and  
his representative a letter requesting  
that the veteran provide sufficient  
information, and if necessary,  
authorization to enable it to obtain any  
additional evidence pertinent to the  
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to  
submit all pertinent evidence in his 
possession, and explain the type of  
evidence that is his ultimate  
responsibility to submit.  The RO should  
ensure that its letter meets the  
requirements of the Court's recent  
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's  
letter should clearly explain to the  
veteran that he has a full one-year  
period to respond (although VA may decide  
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by  
following the current procedures set  
forth in 38 C.F.R. § 3.159.  All  
records/responses received should be  
associated with the claims file.  If any  
records sought are not obtained, the RO  
should notify him and his representative 
of the records that were not obtained,  
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or  
responses have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic  
examinations of his lumbar spine, by 
physicians, at an  appropriate VA medical 
facility.  The  neurological examination 
should be  conducted first, and that 
examination  report made available to the 
VA  orthopedic examiner in conjunction 
with  his examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the  veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination  
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten)  
report.

The neurological examiner should identify  
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's  
low back disability-to specifically 
include any  sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether the  veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected low back  disability.

The orthopedic examiner should conduct  
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific  
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess  
fatigability, and/or in coordination 
associated with the low back.  If pain on 
motion is observed, the physician should  
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional  
loss of the low back due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms  of additional 
degrees of limited motion.  

The examiner should also specifically 
indicate whether there is any ankylosis 
of the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such  ankylosis-specifically whether 
the entire, or the entire thoracolumbar 
spine is ankylosed.

Considering all neurological and 
orthopedic examination findings,  the 
examiner should also render findings 
particularly responsive to the criteria  
for rating IVDS-specifically,  comment 
as to the existence and frequency of any 
of  the veteran's incapacitating episodes 
(i.e., a period of acute signs and  
symptoms due to IVDS that requires bed  
rest prescribed by a physician and  
treatment by a physician).  If the 
veteran has incapacitating episodes 
associated with his low back disability, 
the  examiner should indicate whether, 
over the last 12- month period, the 
veteran's  incapacitating episodes had a 
total duration of (a) at least 4 weeks, 
but less than 6 weeks, or (b) at least 6 
weeks.  

The examiner should also provide an  
opinion as to the impact of the veteran's 
service connected low back  disability on 
his ability to work.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of  the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent  
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the  
veteran fails to report for any scheduled 
examination(s), the RO should apply the 
provisions of  38 C.F.R.  § 3.655(b), as 
appropriate.  Otherwise,  the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority 
(to specifically include all former and 
revised applicable criteria for 
evaluating the veteran's DDD).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an  
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority  
considered-to specifically include the 
revised criteria for rating IVDS 
effective September 26, 2003-as  well as 
clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



